April 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ALEXANDER MCNABB, Appellant

NO. 14-11-01005-CV                          V.

   DKM CUSTOM PROPERTIES, LLC, DES AMIS INVESTMENTS, LLC,
         KATIE ANDREWS, AND DENISE BONIN, Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellees, DKM
Custom Properties, LLC, Des Amis Investments, LLC, Katie Andrews, and Denise
Bonin, signed, August 29, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Alexander McNabb to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.